In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1379V
                                      Filed: April 27, 2016
                                         UNPUBLISHED

****************************
BARBARA J. SMITH,                       *
                                        *
                    Petitioner,         *     Damages Decision Based on Proffer;
                                        *     Tetanus-Diphtheria-Acellular-Pertussis
 v.                                     *     Vaccine (“TDaP”); Shoulder Injury
SECRETARY OF HEALTH                     *     Related to Vaccine Administration
AND HUMAN SERVICES,                     *     (“SIRVA”); Special Processing Unit
                                        *      (“SPU”)
                    Respondent.         *
                                        *
****************************
Laurie C. TeWinkle, Law Offices of L.C. TeWinkle, LLC, Erie, PA, for petitioner.
Gordon Elliot Shemin, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On November 16, 2015, Barbara J. Smith (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder
injury as a result of a tetanus-diphtheria-acellular pertussis (“TDaP”) vaccine she
received on October 10, 2014. Petition at 1-2. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 25, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On April 27, 2016, respondent filed a proffer on award of compensation
(“Proffer”) stating that petitioner should be awarded $85,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,000.00, in the form of a check payable to
petitioner, Barbara J. Smith. This amount represents compensation for all damages
that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
BARBARA J. SMITH,                    )
                                     )
            Petitioner,              )  No. 15-1379V
                                     )  Chief Special Master Dorsey
      v.                             )  ECF
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                    )
            Respondent.             )
                                     )

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.     Items of Compensation

       For purposes of this proffer, the term “vaccine-related” is as described in Respondent’s

Rule 4(c) Report, filed on April 25, 2016, conceding entitlement in this case. Based upon the

evidence of record, respondent proffers that petitioner should be awarded $85,000.00, which

represents all elements of competition to which petitioner would be entitled under 42 U.S.C.

§ 300aa-15(a) for her vaccine-related injury. Petitioner agrees.

II.    Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment of $85,000.00 in the form of a check payable to petitioner. 1

Petitioner agrees.

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses, future pain and suffering, and future lost wages.
                         Respectfully submitted,

                         BENJAMIN C. MIZER
                         Principal Deputy Assistant Attorney General

                         RUPA BHATTACHARYYA
                         Director
                         Torts Branch, Civil Division

                         VINCENT J. MATANOSKI
                         Deputy Director
                         Torts Branch, Civil Division

                         LISA A. WATTS
                         Senior Trial Attorney
                         Torts Branch, Civil Division

                         /s/ Gordon Shemin
                         GORDON SHEMIN
                         Trial Attorney
                         Torts Branch, Civil Division
                         U. S. Department of Justice
                         P.O. Box l46
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         (202) 616-4208

Dated: April 27, 2016.